In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00071-CV

IN RE PABLO REYES                           §    Original Proceeding

                                            §    From the 16th District Court

                                            §    of Denton County (19-4237-16)

                                            §    March 19, 2020

                                            §    Opinion by Chief Justice Sudderth

                                    JUDGMENT

      The court has considered the petition for writ of mandamus filed by relator

Pablo Reyes. We partially conditionally grant relator’s petition. Writ will issue only if

the trial court fails to tailor the order to comply with Rule 204.1’s requirements in

accordance with this opinion.

      It is ordered that all parties shall bear their own costs of this proceeding, for

which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Bonnie Sudderth_______________
                                          Chief Justice Bonnie Sudderth